DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub No. 2018/0008106) in view of Carnahan (US Pub No. 2012/0244489), or, alternatively, in view of Hall’984 (US Pub No. 2018/0020984).
With regards to claim 1, Hall et al. disclose a medical toilet (200; Figure 2) comprising:
a toilet seat (206) (paragraph [0025]; Figure 2):
a toilet lid (204) (paragraph [0025]; Figure 2);
a toilet bowl (210) (paragraph [0025]; Figure 2):
a plurality of acoustic transducers (i.e. ultrasonic sensors which correspond to acoustic transducers) disposed on one or more of the following list: the toilet seat, the toilet lid, and the toilet bowl (paragraph [0029], referring to plural seat sensors (i.e. plurality of sensors) that measure displacement of water in the toilet bowl,”such as ultrasonic sensors”, which correspond to a plurality of acoustic transducers); and
a controller (paragraph [0029], referring to the processor connected to the seat sensors, wherein the processor may use a controller to automatically close the toilet lid and perform a toilet flush).
However, they Hall et al. do not specifically disclose that the plurality of acoustic transducers specifically comprise a “matrix array”.	
Carnahan discloses using a matrix array of transducers, wherein a larger or differently dimensioned array of piezo elements allows monitoring of a larger or differently shaped region of interest (paragraphs [0025], [0076]; Figure 3B).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of acoustic transducers of Hall et al. comprise a “matrix array”, as taught by Carnahan, in order to allow monitoring of a larger or differently shaped region of interest (paragraph [0076]).
Alternatively, Hall’984 discloses obtaining health data of a toilet user using one or more sensors which can comprise acoustic/ultrasound sensors (210), wherein health related measurements such as echocardiograms may be recorded and stored for trending and data analysis (Abstract; paragraph [0030]; Figure 2).  The ultrasound sensors (210), which as seen in Figure 2 form a matrix array which are disposed on at least one sensor platform array, include an ultrasound imager used in echocardiograms (paragraph [0007]). A toilet controller may obtain health measurement data related to a user’s health, wherein the data may include acoustic/ultrasound imaging sensor data (paragraph [0036]).  The user health data may be used to determine the amount of exertion a user gave while eliminating waste (paragraphs [0036]-[0037]).  Further, the sensors may be positioned on the toilet seat lid adjacent the user’s torso on embedded in the toilet seat (paragraphs [0028], [0036]; Figures 2, 8).  
	Therefore, alternatively, before the effective filing data, it would have been obvious to one of ordinary skill in the art to have the plurality of acoustic transducers of the above combined references comprise a matrix array, as taught by Hall’984, in order to provide health related measurements such as echocardiograms which may be used to determine the amount of exertion a user gave while eliminating waste (Abstract; paragraphs [0036]-[0037]).
With regards to claims 4 and 10, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the matrix array is disposed on the toilet lid.  Hall’984 discloses obtaining health data of a toilet user using one or more sensors which can comprise acoustic/ultrasound sensors (210), wherein health related measurements such as echocardiograms may be recorded and stored for trending and data analysis (Abstract; paragraph [0030]; Figure 2).  Hall’984 disclose that the sensors, which may be ultrasound sensors, may be disposed on the toilet lid (paragraph [0028], referring to “sensors that may be positioned on the toilet seat lid adjacent the user’s torso”).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the matrix array of the above combined references be disposed on the toilet lid, as taught by Hall’984, in order to provide health related measurements such as echocardiograms which may be used to determine the amount of exertion a user gave while eliminating waste (Abstract; paragraphs [0036]-[0037]).
With regards to claim 8, Hall’984 discloses that the plurality of acoustic transducers is disposed on at least one sensor platform array (paragraph [0007]; Figure 2, note that the ultrasound sensors (210) form a matrix array which are disposed on at least one sensor platform array)
With regards to claim 9, Hall et al. disclose that at least one of the plurality of acoustic transducers is disposed on the toilet seat (paragraph [0029], referring to the “seat” sensors).

Claim(s) 1, 4-5, 10, 13, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’984, alone, or alternatively, in view of Carnahan.
With regards to claim 1, Hall’984 discloses a medical toilet (paragraph [0001]) comprising:
	a toilet seat (i.e. 814) (paragraphs [0028], [0036], referring to the toilet seat; Figures 1-2, 4, 8); 
	a toilet lid (paragraph [0028], referring to the toilet lid; Figures 1-2, 4, 8);
	a toilet bowl (see Figures 1-2, 4 and 8, which depict a toilet bowl);
	a plurality of acoustic transducers disposed on at least one of the following: the toilet seat, the toilet lid, and the toilet bowl (paragraph [0028], referring to the sensors comprising acoustic sensors or ultrasound sensors and referring to “sensors that may be positioned on the toilet seat lid adjacent the user’s torso”; further referring to the controller detecting a toilet user by microphones, which are acoustic transducers; paragraph [0036], referring to the sensors (808, 810) which are embedded in the toilet seat (814)  and wherein the data collected by be “acoustic sensor imaging data” or “ultrasound imaging sensor data”, which would require the sensors to be acoustic transducers/sensors; paragraph [0032], referring to the sensors (420, 418, 422 and 424) on the toilet seat (432); paragraph [0039], referring to the a stressful event, such as a bowel movement event of a user, being determined based on ultrasound sensor data; Figure 4); and 
	a controller (paragraph [0028], referring to a controller coupled to the sensors and programmed to determine an echocardiogram, etc. from the data received from the one or more sensors).
	However, Hall’984 do not specifically disclose that the plurality of acoustic transducers disposed specifically on the toilet seat/lid comprise a matrix array.
	However, Hall’984 does disclose an arrangement of ultrasound sensors (210) in the form of a matrix array (paragraph [0007]; [0030], Figure 2).
	Before the filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of acoustic transducers disposed on the toilet seat/lid of Hall’984 be arranged in the form of a matrix array, as taught by Hall’984, in order to provide an effective alternative arrangement for the plurality of acoustic transducers to acquire data (paragraphs [0007], [0030]; Figure 2).
Alternatively, Carnahan discloses using a matrix array of transducers, wherein a larger or differently dimensioned array of piezo elements allows monitoring of a larger or differently shaped region of interest (paragraphs [0025], [0076]; Figure 3B).
	Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of acoustic transducers of Hall’984 comprise a “matrix array”, as taught by Carnahan, in order to allow monitoring of a larger or differently shaped region of interest (paragraph [0076]).
	With regards to claims 4 and 10, Hall’984 discloses that the matrix array or at least one of the plurality of acoustic transducers is disposed on the toilet lid (paragraphs [0028], [0036]).
	With regards to claim 5, Hail’984 discloses that the controller comprises a non-transitory computer readable medium which stores instructions for creating a two-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers (paragraphs [0007], [0028], [0030], [0036], referring to the controller or processor being programmed to determine an echocardiogram (i.e. which by definition is an image (i.e. 2D image) created from using ultrasound waves, and therefore would inherently include the non-transitory computer readable medium).
	With regards to claim 13, Hall’984 disclose that their medical toile further comprises a belt, wherein at least one additional acoustic transducer is disposed on an inner surface of the belt (Abstract; paragraphs [0003]-[0005], [0010], [0028]-[0029], [0041], Figures 1-2 and 12, note that the sensors, as displayed in Figures 1-2, would inherently be disposed on an inner surface of the belt in order to make contact with the torso).
	With regards to claim 16, Hall’984 discloses that their medical toilet further comprises a hand-held probe (i.e. “wand”), wherein at least one of the plurality of acoustic transducers is disposed on the hand-held probe (Abstract; paragraphs [0003]-[0005], [0010], [0028], [0041], referring to the sensors being provided on a belt or a “wand”; Figures 1-2 and 12).
	With regards to claims 19-20, Hall’984 discloses that the controller comprise non-transitory computer readable medium which stores instructions for calculating trends in measurements collected by the acoustic transducers and for transmitting the trends in measurements to a remote device (Abstract; paragraphs [0003], [0028], [0030], [0039], referring to the health related measurements, such as echocardiograms, being recorded and stored for trending and data analysis and communicated to a remote location such as a server or computer; note that the controller to determine an echocardiogram would inherently include the non-transitory computer readable medium; Figure 2).

Claim(s) 6-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’984, alone, or in view of Carnahan, as applied to claim 1 above, and further in view of Clements (US Patent No. 9,828,755).
With regards to claim 6-7, Hall’984 discloses that the controller comprises a non-transitory computer readable medium which stores instructions (paragraphs [0003], [0028], [0030], [0036], note that the controller to determine an echocardiogram would inherently include the non-transitory computer readable medium). Hall’984 further discloses acquiring images (i.e. echocardiograms) over time based on a series of acoustic signals detected by the plurality of acoustic transducers (Abstract; paragraphs [0003], [0028]).
However, the above combined references do not specifically disclose that the stored information comprises instructions for creating a three-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers, wherein the image acquired over time comprises a four-dimensional image. 
Clements discloses a toilet comprising an automatic bidet which provides a more sanitary, fun and health experience for a person, wherein the bidet includes an ultrasonic 3D sensor (402/110) for imaging the user’s posterior front and back elimination positions (Abstract; column 1, lines 32-39; column 4, lines 20-31; column 10, lines 54-58; column 11, lines 31-62; column 12, lines 4-5).  The sensor (402, 110), which are attached to cleaning wands (132) of the bidet, can be used for 3D imaging of the user’s front and back elimination positions, and thus detect the stopping and start of elimination (i.e. urine if detected from the front area of the toilet) and be able to instruct where to direct a water stream (column 10, lines 31-39; column 11, lines 46-62; column 12, lines 4-5; Figure 1, note that the ultrasonic 3D sensor (402/110) attached to the wands (132) are positioned to be directed towards the toilet bowl; further note that detecting the stopping and start of elimination corresponds to detecting a length of urination time). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of Hall’984 comprise instructions for creating a three-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers and have the images acquired over time of Hall’984 comprise a four-dimensional image (note that, as is known in the art, a 4D image is a 3D image acquired over time), as taught by Clements, in order to detect the stopping and start of elimination (column 11, lines 46-62).  
With regards to claims 11-12, as discussed above, Hall’984 meets the limitations of claim 1.  Hall’984 further discloses that the controller comprises non-transitory computer readable medium which stores instructions (paragraphs [0003], [0028], [0030], [0036], note that the controller to determine an echocardiogram would inherently include the non-transitory computer readable medium).
However, Hall’984 does not specifically disclose that the at least one acoustic transducer is directed towards the toilet bowl and that the stored information comprises instructions for identifying one or more of the following list based on a series of acoustic signals detected by the at least one acoustic transducer: a length of urination time, urine volume, consistency of urine flow, flatulence, defecation, and volume of solid waste.
Clements discloses a toilet comprising an automatic bidet which provides a more sanitary, fun and health experience for a person, wherein the bidet includes an ultrasonic 3D sensor (402/110) for imaging the user’s posterior front and back elimination positions (Abstract; column 1, lines 32-39; column 4, lines 20-31; column 10, lines 54-58; column 11, lines 31-62; column 12, lines 4-5).  The sensor (402, 110), which are attached to cleaning wands (132) of the bidet, can be used for 3D imaging of the user’s front and back elimination positions, and thus detect the stopping and start of elimination (i.e. urine if detected from the front area of the toilet) and be able to instruct where to direct a water stream (column 10, lines 31-39; column 11, lines 46-62; column 12, lines 4-5; Figure 1, note that the ultrasonic 3D sensor (402/110) attached to the wands (132) are positioned to be directed towards the toilet bowl; further note that detecting the stopping and start of elimination corresponds to detecting a length of urination time). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one acoustic transducer of Hall’984 be directed towards the toilet bowl and that the stored information comprises instructions for identifying one or more of the following list based on a series of acoustic signals detected by the at least one acoustic transducer: a length of urination time, as taught by Clements, in order to be able to detect the elimination position and thus accurately instruct the direction of a water stream, thus providing a more sanitary experience for a toilet user (column 4, lines 20-31; column 11, lines 46-62).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’984, alone, or in view of Carnahan, as applied to claim 1 above, and further in view of Miller et al. (US Pub No. 2015/0289820).
With regards to claim 14, as discussed above, Hall’984 meet the limitations of claim 1.  However, the above combined references do not specifically disclose that at least one of the plurality of acoustic transducers emits Doppler signals.
Miller et al. disclose a device for monitoring medical parameters, wherein a Doppler ultrasound measurement can be used to measure the hematocrit of the individual (Abstract; paragraph [0121]; note that a Doppler transducer is inherently required for performing a Doppler ultrasound measurement).
Before the effective filing date of the above combined references, it would have been obvious to one of ordinary skill in the art to have at least one of the at least one acoustic transducers of the above combined references emit Doppler signals, as taught by Miller et al., in order to measure the hematocrit of the individual (Abstract; paragraph [0121]).    

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’984, alone, or in view of Carnahan, as applied to claim 1 above, and further in view of Hall’925 (US Pub No. 2018/0192925), as evidenced by Hall’984.
With regards to claim 15, as discussed above, Hall’984 meet the limitations of claim 1.  However, they do not specifically disclose that their medical toilet further comprises an arm rest, wherein at least one of the at least one acoustic transducers is disposed on the arm rest.
Hall’925 discloses a medical toilet (800) wherein handles (830a, 830b) are included on the medical toilet and include sensors (840a, 840b) for detecting a user’s heart rate when the user grasps each of the handles with a hand (paragraph [0056]; Figure 8; note that the handles (830a, 830b) are positioned in such a manner that the toilet user would be able to rest their arms on the handles, and thus the handles can serve as an “arm rest”).  The heart rate may be an additional diagnostic metric, wherein additional diagnostic metrics may include ultrasound imaging (paragraphs [0040], [0056]; note that the heart rate may thus be acquired using ultrasound imaging, which would require the sensors (840a,b) to comprise of ultrasonic/acoustic transducers).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the medical toilet of Hall’984 further comprise an arm rest, wherein at least one of the at least one acoustic transducers is disposed on the arm rest, as taught by Hall’925, in order to provide an additional diagnostic metric in the form of a heart rate (paragraph [0056]).  
If there is any doubt that ultrasound imaging sensors disclosed by Hall’925 can provide a heart rate measurement, Hall’984 discloses that a sensor may comprise of ultrasound sensors which may receive data for determining a heart rate (paragraph [0035]).  Therefore, as evidenced by Hall’984, the ultrasound imaging sensors of Hall’925 can provide the heart rate measurement.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’984, alone, or in view of Carnahan, as applied to claim 1 above, and further in view of Kuroki et al. (US Pub No. 2014/0296714).
With regards to claim 17, as discussed above, Hall’984 meet the limitations of claim 1.  Further, Hall’984 disclose that the controller comprises a non-transitory computer readable medium which stores instructions (paragraph [0028], [0030], [0036], note that the controller to determine an echocardiogram would inherently include the non-transitory computer readable medium). Hall’984 further discloses that the instructions comprises instructions for identifying heart health data (Abstract; paragraphs [0003], [0007], [0028], [0030], [0036]).  Dynamic heart stress readings may be acquired over weeks months and years and used to trigger notifications)
However, Hall’984 do not specifically disclose that the ultrasound identified heart health data comprises an identification of cardiomyopathy.
Kuroki et al. disclose that acquiring medical information of a heart with an ultrasound transducer, wherein an example of a cardiovascular disease that can be identified using medical technology is cardiomyopathy (Abstract; paragraph [0002], [0065]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the ultrasound identified heart health data of Hall’984 with ultrasound identified heart health data comprising an identification of cardiomyopathy, as taught by Kuroki et al., as the substitution of one known ultrasound identified heart health data/condition for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as identifying cardiomyopathy successfully from ultrasound images would be expected.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’984, alone, or in view of Carnahan, as applied to claim 1 above, and further in view of Hall’955 (US Pub No. 2018/0052955).
With regards to claim 18, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’984 disclose that the controller comprises a non-transitory computer readable medium which stores instructions (paragraph [0028], [0030], [0036], note that the controller to determine an echocardiogram would inherently include the non-transitory computer readable medium).
However, the stored instructions does not comprise instructions for determining bone density.
Hall’955 discloses a health condition determination method which comprises of toilet-based health measurement sessions which may include urinating or defecting in a toilet (Abstract; paragraph [0017]).  One or more health measurement devices which are in communication with an analyte sample by means of a sensor may comprise an ultrasonic sensor, wherein the user health parameter measured may be bone density (paragraphs [0014]-[0016], [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored instructions of Hall’984 comprise instructions for determining bone density, as taught by Hall’955, in order to provide information about the health condition of bones (paragraphs [0008]-[0009], [0029]).  

Response to Arguments
Applicant’s arguments, see pg. 9 and Affidavit filed on 9/14/22, with respect to the rejections relying upon Hall’417, Hall’367 and Hall’925 have been fully considered and are persuasive as Hall’417, Hall’367 and Hall’925 do not qualify as prior art.  The rejections relying upon Hall’417, Hall’367 and Hall’925 have been withdrawn. 
With regards to the rejection of claims 1 and 9 under 35 USC 103 over Hall’106 and Carnahan, Applicant argues that Carnahan is not properly combined with Hall’106 because it is not analogous art.  Applicant asserts that Carnahan’s orthodontic device is not in the same field of endeavor as medical toilets and also not related to the problem addressed by the present application.
In response to applicant's argument that Carnahan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner notes that the applicant’s invention, as well as Hall’106, and Carnahan are all concerned with acoustic/ultrasonic monitoring.  Specifically, as set forth in paragraph [0001] of Applicant’s PG-Pub 2020/0297310, Applicant is concerned with the use of acoustic transducers to provide monitoring.  Carnahan is similarly concerned with the use of acoustic/ultrasound transducer to provide monitoring (see Abstract, referring to “ultrasonic” orthodontal monitoring system featuring the use of ultrasonic transducer, etc.).  It should also be noted that one of ordinary skill in the art concerned with using acoustic/ultrasonic transducers for monitoring would look to the solutions of others concerned with using acoustic/ultrasonic transducers for monitoring.  Carnahan is therefore considered to be analogous art as it is reasonably pertinent to the particular problem and/or field of applicant’s endeavor (i.e. problem and/or field of ultrasonic monitoring) with which the applicant was concerned. The rejection is therefore maintained.  
Previously used Hall’984 has also been introduced to provide an alternative rejection for claims 1, etc..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793